Appeal by the defendant from a judgment of the Supreme Court, Nassau County (O’Shaughnessy, J.), rendered September 23, 1985, convicting him of *733robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
When viewed in the light most favorable to the People, the evidence is legally sufficient to establish the element of intent beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant further claims that error occurred when the jury observed him in a public corridor in handcuffs. This point was not preserved for appellate review and in any event, this apparently brief, inadvertent observation by the jury, on a single occasion, of the defendant in handcuffs did not deprive him of a fair trial in light of the compelling evidence of his guilt (People v Dawson, 125 AD2d 860, lv denied 69 NY2d 879).
Finally, we find that the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, J. P., Bracken, Spatt and Harwood, JJ., concur.